Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 10/5/2022, has been entered. 
Claims 1-22 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, 15, 18-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok (US Pub. No. 2018/0089485 A1) in view of Ishii et al. (US Pub. No. 2017/0338433 A1), hereafter referred to as Ishii, and further in view of Washio et al. (US Pub. No. 2020/0006706 A1), hereafter referred to as Washio. 

As to claim 1, Bok discloses a display apparatus (figs 1-4, display panel PNL) comprising a main display area (area A2 of display area DA), a component area (area A1) comprising a transmission area (TA), and a peripheral area (NDA) located outside the main display area (A2), the display apparatus (PNL) further comprising:
a first substrate (SUB);
a main pixel circuit (pixel thin film transistor TFT corresponding to the subpixel SP in area A2) located on the first substrate (SUB) to correspond to the main display area (A2), and comprising a main display element (light emission element EA in region A2) and a first semiconductor layer (ACT) connected to the main display element (EA through the drain electrode DE and first electrode EL1);
an auxiliary pixel circuit (pixel thin film transistor TFT corresponding to subpixel SP in region A1) located on the first substrate (SUB) to correspond to the component area (A1), and comprising an auxiliary display element (EA in region A1) and a second semiconductor layer (ACT in region A1) connected to the auxiliary display element (EA); and
a buffer layer (BF) located between the first substrate (SUB) and the first semiconductor layer (ACT in region A2) and between the first substrate (SUB) and the second semiconductor layer (ACT in region A1). 
Bok does not disclose a barrier layer located between the first substrate and the buffer layer, comprising one material from among a nitrogen rich SiNx having low or no hydrogen content with x being greater than 4/3, Al2O3, and Zr2O3, and having a density ranging from about 2 g/cm3 to about 6 g/cm3. 
Nonetheless, Ishii discloses an OLED display substrate (fig 3, substrate 100; [0016]) with a barrier layer (10) located between a first substrate (100) and a buffer layer (101), comprising one material from among a nitrogen rich SiNx having low or no hydrogen content with x being greater than 4/3, Al2O3, and Zr2O3 ([0034]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the barrier layer of Ishii between the buffer layer and the substrate of Bok since Ishii teaches that this barrier layer serves to prevent external penetration of moisture through the substrate or penetration of moisture or hydrogen generated in the substrate itself ([0034]). 
Ishii does not disclose the density value of the barrier layer and thus does not disclose that the density ranges from about 2 g/cm3 to about 6 g/cm3. 
Nonetheless, Washio similarly discloses an aluminum oxide barrier layer ([0046]) wherein it is preferable to make the density of the barrier layer to be equal to or larger than 3.0 g/cm.sup.3 ([0158]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the aluminum oxide barrier layer of Bok in view of Ishii with a density in the range from about 2 g/cm3 to about 6 g/cm3 in view of the overlapping range taught by Washio since it was known that a high density barrier layer improves barrier properties.  

As to claim 2, Bok in view of Ishii and Washio disclose the display apparatus of claim 1 (paragraphs above).
Ishii further discloses wherein the barrier layer (10) is directly located on the first substrate (substrate 100). 

As to claim 3, Bok in view of Ishii and Washio disclose the display apparatus of claim 2 (paragraphs above).
Ishii further discloses wherein the barrier layer (10) has a thickness ranging from about 200A to about 600A from a top surface of the first substrate ([0045]). 

As to claim 4, Bok in view of Ishii and Washio disclose the display apparatus of claim 1 (paragraphs above).
Bok further discloses wherein the auxiliary display element comprises a counter electrode (EL2 in region A1), and 
the counter electrode (EL2) has a transmission hole (hole in EL2 corresponding to area TA) corresponding to the transmission area (TA). 

As to claim 5, Bok in view of Ishii and Washio disclose the display apparatus of claim 1 (paragraphs above).
Ishii further discloses wherein a buffer layer (comprising 101 and lowermost layer 11 shown in figure 7) comprises a first buffer layer (101) and a second buffer layer (lowermost layer 11), and
the barrier layer (upper layers of layer 10) is located between the first buffer layer (101) and the second buffer layer (lowermost layer 11). 

As to claim 6, Bok in view of Ishii and Washio disclose the display apparatus of claim 5 (paragraphs above).
Ishii further discloses wherein the barrier layer has a thickness ranging from about 200A to about 600A from a top surface of the first buffer layer ([0045]). 

As to claim 7, Bok in view of Ishii and Washio disclose the display apparatus of claim 1 (paragraphs above).
Ishii further discloses wherein the barrier layer comprises a first barrier layer (lowermost layer 11) and a second barrier layer (upper layer 11), and 
the buffer layer comprises a first buffer layer (lower layer 12) and a second buffer layer (101). 

As to claim 8, Bok in view of Ishii and Washio disclose the display apparatus of claim 7 (paragraphs above).
Ishii further discloses wherein the first barrier layer (lowermost layer 11) is directly located on the first substrate (substrate 100: furthermore see figure 10), 
the first buffer layer (lower layer 12) is directly located on the first barrier layer (upper layer 11), 
the second barrier layer (upper layer 11) is directly located on the first buffer layer (lower layer 12), and 
the second buffer layer (layer 101) is directly located on the second barrier layer (upper layer 11). 

As to claim 9, Bok in view of Ishii and Washio disclose the display apparatus of claim 1 (paragraphs above).
Bok does not disclose a second substrate located under the first substrate, 
wherein a thickness of the second substrate is greater than a thickness of the first substrate. 
Nonetheless, Ishii discloses a second substrate (fig 2, substrate 1) located under a first substrate (fig 1, substrate 100),
wherein a thickness of the second substrate is greater than a thickness of the first substrate ([0032]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include both a first and second substrate in the display of Bok as taught by Ishii since this will provide additional mechanical support for the panel. 

As to claim 15, Bok discloses a method of manufacturing a display apparatus (figs 1-4, [0079]-[0081]) comprising a main display area (A2), a component area (A1) comprising a transmission area (TA), and a peripheral area (NDA) located outside the main display area (A2), the method comprising:
preparing a first substrate (SUB; [0080]);
forming a barrier on the first substrate (barrier layer on the polymer substrate [0080]);
forming a buffer layer (BF) on the barrier layer ([0080]); and 
forming a main pixel circuit (TFT circuit in A2) comprising a first semiconductor layer (ACT in region A2) located on the buffer layer (BF) to correspond to the main display area (A2) and an auxiliary pixel circuit (TFT circuit in A1) comprising a second semiconductor layer (ACT in A1) located on the buffer layer (BF) to correspond to the component area (A1). 
Bok does not disclose a barrier layer located between the first substrate and the buffer layer, comprising one material from among a nitrogen rich SiNx having low or no hydrogen content with x being greater than 4/3, Al2O3, and Zr2O3, and having a density ranging from about 2 g/cm3 to about 6 g/cm3. 
Nonetheless, Ishii discloses an OLED display substrate (fig 3, substrate 100; [0016]) with a barrier layer (10) located between a first substrate (100) and a buffer layer (101), comprising one material from among a nitrogen rich SiNx having low or no hydrogen content with x being greater than 4/3, Al2O3, and Zr2O3 ([0034]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the barrier layer of Ishii between the buffer layer and the substrate of Bok since Ishii teaches that this barrier layer serves to prevent external penetration of moisture through the substrate or penetration of moisture or hydrogen generated in the substrate itself ([0034]). 
Ishii does not disclose the density value of the barrier layer and thus does not disclose that the density ranges from about 2 g/cm3 to about 6 g/cm3. 
Nonetheless, Washio similarly discloses an aluminum oxide barrier layer ([0046]) wherein it is preferable to make the density of the barrier layer to be equal to or larger than 3.0 g/cm.sup.3 ([0158]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the aluminum oxide barrier layer of Bok in view of Ishii with a density in the range from about 2 g/cm3 to about 6 g/cm3 in view of the overlapping range taught by Washio since it was known that a high density barrier layer improves barrier properties.  

As to claim 18, Bok in view of Ishii and Washio disclose the method of claim 15 (paragraphs above).
Bok in view of Ishii do not disclose wherein, in the forming of the barrier layer having the density ranging from about 2 g/cm3 to about 6 g/cm3 on the first substrate, the barrier layer comprises one material from among Al2O3 and Zr2O3 formed by an ALD process. 
Nonetheless, Washio discloses wherein, in the forming of a barrier layer on a first substrate, the barrier layer comprises one material from among Al2O3 and Zr2O3 formed by an ALD process ([0060]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select one of the known barrier materials and manufacturing techniques from the list of known processes taught by Washio for the formation of the barrier layer of Bok in view of Ishii since it was known that these materials have good moisture and oxygen barrier characteristics and ALD provides a uniform layer structure that provides good barrier characteristics. 

As to claim 19, Bok in view of Ishii and Washio disclose the method of claim 15 (paragraphs above).
Ishii further discloses wherein the barrier layer (10) has a thickness ranging from about 200A to about 600A ([0045]), and is directly formed on the substrate (100). 

As to claim 21, Bok discloses a display apparatus (figs 1-4, PNL) comprising:
a substrate (SUB), the substrate comprising a main display area (A2), a component area (A1) comprising a transmission area (TA) and at least partially surrounded by the main display area (A2), and a peripheral area (NDA) located outside the main display area (A2); 
a buffer layer (BF);
a main pixel circuit comprising a first semiconductor layer (ACT in the region A2) formed on the buffer layer (BF) to correspond to the main display area (A2); and 
an auxiliary pixel circuit comprising a second semiconductor layer (ACT in the region A1) formed on the buffer layer (BF) to correspond to the component area (A1). 
Bok does not disclose a barrier layer having a density ranging from about 2 g/cm3 to about 6 g/cm3 formed on the substrate; and wherein the buffer layer is formed on a barrier layer.
Nonetheless, Ishii discloses an OLED display substrate (fig 3, substrate 100; [0016]) with a barrier layer (10) located between a first substrate (100) and a buffer layer (101), comprising one material from among a nitrogen rich SiNx having low or no hydrogen content with x being greater than 4/3, Al2O3, and Zr2O3 ([0034]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the barrier layer of Ishii between the buffer layer and the substrate of Bok since Ishii teaches that this barrier layer serves to prevent external penetration of moisture through the substrate or penetration of moisture or hydrogen generated in the substrate itself ([0034]). 
Ishii does not disclose the density value of the barrier layer and thus does not disclose that the density ranges from about 2 g/cm3 to about 6 g/cm3. 
Nonetheless, Washio similarly discloses an aluminum oxide barrier layer ([0046]) wherein it is preferable to make the density of the barrier layer to be equal to or larger than 3.0 g/cm.sup.3 ([0158]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the aluminum oxide barrier layer of Bok in view of Ishii with a density in the range from about 2 g/cm3 to about 6 g/cm3 in view of the overlapping range taught by Washio since it was known that a high density barrier layer improves barrier properties.  

As to claim 22, Bok in view of Ishii and Washio discloses the display apparatus of claim 21 (paragraphs above).
Ishii further discloses wherein the barrier layer has a thickness ranging from about 200A to about 600A from a top surface of the substrate ([0045]), and comprises one material from among a nitrogen rich SiNx having low or no hydrogen content with x being greater than 4/3, Al2O3, and Zr2O3 ([0034]).  

Claim(s) 10-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Ishii and Washio and further in view of Seo et al. (US Pub. No. 2013/0341629 A1), hereafter referred to as Seo. 

As to claim 10, Bok in view of Ishii and Washio disclose the display apparatus of claim 9 (paragraphs above).
Bok in view of Ishii and Washio do not show a first inorganic layer located between the first substrate and the second substrate. 
Nonetheless, Seo discloses in figure 3 a first inorganic layer (101) located between the first substrate (102) and the second substrate (50); and 
a second inorganic layer (201) directly located on the first inorganic layer (101). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the inorganic layers of Seo between the substrates of Bok in view of Ishii and Washio since this will provide for improved moisture prevention properties. 

As to claim 11, Bok in view of Ishii, Washio and Seo disclose the display apparatus of claim 10 (paragraphs above).
Seo further discloses wherein the barrier layer (202) has a thickness ranging from about 200A to about 600A ([0044]), and is directly located on the first substrate (102). 

As to claim 12, Bok in view of Ishii, Washio and Seo disclose the display apparatus of claim 10 (paragraphs above).
Seo further discloses wherein the buffer layer (103, 104) comprises a first buffer layer (103) and a second buffer layer (104), and 
the barrier layer (203) is located between the first buffer layer (103) and the second buffer layer (104). 

As to claim 13, Bok in view of Ishii, Washio and Seo disclose the display apparatus of claim 10 (paragraphs above).
Seo further discloses wherein the barrier layer (203, 202) comprises a first barrier layer (202) and a second barrier layer (203),
the buffer layer (103, 104) comprises a first buffer layer (103) and a second buffer layer (104), 
the first barrier layer (202) is directly located on the first substrate (102),
the first buffer layer (103) is directly located on the first barrier layer (202),
the second barrier layer (203) is directly located on the first buffer layer (103), and 
the second buffer layer (104) is directly located on the second barrier layer (203). 

As to claim 20, Bok in view of Ishii and Washio discloses the method of claim 15 (paragraphs above).
Bok does not disclose before the preparing of the first substrate, 
preparing a second substrate;
forming a first inorganic layer on the second substrate; and 
forming a second inorganic layer on the first inorganic layer, 
wherein the first substrate is formed on the second inorganic layer. 
Nonetheless, Seo further discloses an embodiment of figure 3 that discloses before preparing a first substrate (102), 
preparing a second substrate (50);
forming a first inorganic layer (101) on the second substrate (50); and 
forming a second inorganic layer (201) on the first inorganic layer (101), 
wherein the first substrate (102) is formed on the second inorganic layer (201).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the embodiment of the first and second buffer layers with the barrier layer therebetween of Seo in the display panel of Bok since this will provide improved oxygen and moisture blocking characteristics. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Ishii and Washio and further in view of Liang et al. (US Pub. No. 2021/0202621 A1), hereafter referred to as Liang.

As to claim 14, Bok in view of Ishii and Washio disclose the display apparatus of claim 1 (paragraphs above).
Bok in view of Ishii and Washio do not disclose a bottom metal layer located between the first substrate and the auxiliary pixel circuit in the component area,
wherein the bottom metal layer has a bottom hole corresponding to the transmission area. 
Nonetheless, Liang discloses a bottom metal layer located between a first substrate and an auxiliary pixel circuit in a component area (fig 2, area AB, fig 9, bottom metal layer M0 between substrate 30 and auxiliary pixel circuit TFT 112),
wherein the bottom metal layer (M0) has a bottom hole (20) corresponding to a transmission area ([0036]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the bottom metal layer of Liang in the display apparatus of Bok since this will prevent impurity ions from affecting the performance of the thin film transistor. 

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Ishii and Washio, Seo and further in view of Kubota (US Pub. No. 2006/0275540 A1).

As to claim 16, Bok in view of Ishii and Washio disclose the method of claim 15 (paragraphs above).
Bok does not disclose the nitrogen rich silicon nitride. 
Seo further discloses wherein, in the forming of the barrier layer (201) having the density ranging from about 2 g/cm3 to about 6 g/cm3 ([0055]) on the first substrate (50), the barrier layer comprises a silicon nitride formed by a PECVD process using at least one gas selected from among ammonia, nitrogen, and silane ([0047]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select the optimum silicon to nitrogen ratio for the barrier property for the intended purpose of preventing hydrogen from a polyimide substrate to an organic emission material as described in Bok in view of Ishii and Washio since this will create a more long lasting display device. 

As to claim 17, Bok in view of Ishii and Washio disclose the method of claim 15 (paragraphs above).
Bok in view of Ishii and Washio do not disclose wherein, in the forming of the barrier layer having the density ranging from about 2 g/cm3 to about 6 g/cm3 on the first substrate, the barrier layer comprises Si3N4 formed by a reaction between ammonia and silane at a temperature of 1000                        
                            °
                        
                    C or higher. 
Nonetheless, Kubota discloses wherein, in the forming of a barrier layer ([0030]), the barrier layer comprises silicon nitride formed by reaction between ammonia and silane at a temperature of 1000                        
                            °
                        
                    C or higher ([0030]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the silicon nitride barrier layer of Bok in view of Seo using the catalytic chemical vapor deposition process as taught by Kubota since this will provide a high quality barrier layer for preventing moisture and oxygen contamination of an organic light emitting element that may be caused by pinholes in a barrier layer. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2021/0408148; US2020/0203445; US2016/0141551; and US2014/0339527.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        10/28/2022